                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION

                  Karen E. Schreier United States District Judge Presiding

Courtroom Deputy - DJP                              Court Reporter – Jill Connelly
Courtroom - SF #2                                   Date – October 21, 2019
U.S. Probation Officer - Roy C. Weber
                                        4:18-CR-40119-01

UNITED STATES OF AMERICA                        Connie Larson (for Jennifer D. Mammenga)

                 Plaintiff,

                    vs.

MICHAEL BERNARD GOLDBERG                                      Jason R. Adams

                Defendant.


TIME HEARING SCHEDULED TO BEGIN: 4:00 PM

TIME:
4:02 PM      Enter non-evidentiary sentencing hearing

             Defendant sentenced to 132 months’ custody; five years’ supervised release; $100
             special assessment

4:23 PM      Court adjourned
